DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SATO et al. (SATO) (US 2016/0191825 A1 now US 10,212,372 B2).

	In regards to claim 1, SATO (Figs. 1-16 and associated text and items) discloses an imaging device (Figs. 1-16) comprising: a semiconductor substrate (item 2); pixels (item 10) (item 10) includes a photoelectric converter (Abstract, paragraph 10) that generates signal charge by photoelectric conversion, a region (Abstract , paragraph 10, item 44) into which the signal charge is input, a first transistor (item 34) that outputs a signal to the signal line (item 18) according to an amount of the signal charge input into the region (Abstract , paragraph 10, item 44), a capacity circuit (item FC2) that is coupled to a gate (item 34e) of the first transistor (item 34) and that includes a first capacitive element (item 41), the first capacitive element (items 41 plus a portion of 34e) including a first electrode (items 41w or a portion of 34e), a second electrode (items 41w or a portion of 34e) and an insulating layer between the first electrode (items 41w or portion of 34e) and the second electrode (items 41w or a portion of 34e), at least one of the first electrode (items 41w or portion of 34e)  and the second electrode (items 41w or portion of 34e) containing a conductive material, and the first capacitive element (items 41 plus a portion of 34e) is located closer to the semiconductor substrate (item 2) than the signal line (item 18) is, but does not specifically disclose at least one of the first electrode and the second electrode is metal.
	However, SATO (Figs. 1-16 and associated text and items) discloses that electrodes can be made of metal or polysilicon (paragraphs 39, 44) and discloses MIM and MIS capacitors (paragraphs 78, 112, 119, 135).
	It would have been obvious to modify the invention to include at least one of the first electrode and the second electrode being metal for the purpose of conductivity and capacitance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claims 2 and 10, SATO (Figs. 1-16 and associated text and items) discloses wherein the first electrode (items 41 plus a portion of 34e) of the first capacitive element (items 41 plus a portion of 34e) is coupled to either a voltage source (item Va2) or a ground (item Va1, paragraph 102).
In regards to claims 3 and 11, SATO (Figs. 1-16 and associated text and items) discloses wherein the capacity circuit (item FC2) includes a second capacitive element (item 42) coupled to the first capacitive element (item 41) in series.
In regards to claims 4 and 12, SATO (Figs. 1-16 and associated text and items) discloses wherein the second capacitive element (item 42) is located closer to the semiconductor substrate than the signal line (item 18) is.
In regards to claims 5 and 13, SATO (Figs. 1-16 and associated text and items) discloses wherein the region (Abstract, paragraph 10, item 44, 2fd) includes a diffusion region (paragraph 45) in the semiconductor substrate (item 2), at least a part of the signal charge being input into the diffusion region (paragraph 45), and the first capacitive element (item 41) is overlapped with the diffusion region in a plan view.
In regards to claims 6 and 14, SATO (Figs. 5, 10 and associated text and items) discloses wherein the first capacitive element (item 41) is overlapped with the gate (item 34e) of the first transistor (item 34) in a plan view.
In regards to claims 7 and 15, SATO (Fig. 9 and associated text and items) discloses wherein each of the pixels (item 10) includes a second transistor (items 36 or 38) having a source and a drain, one of the source and the drain being coupled to a node (item 46) between (item 41) and the second capacitive element (item 42), the other of the source and the drain being coupled to the gate (item 34e) of the first transistor (item 34).
In regards to claims 8 and 16, SATO (Abstract, paragraph 10, Figs. 1-16 and associated text and items) discloses wherein the photoelectric converter is in the semiconductor substrate (item 2).
	In regards to claim 9, SATO (Figs. 1-16 and associated text and items) discloses imaging device comprising: a semiconductor substrate (item 2); pixels (item 10) arranged on the in a first direction; and a signal line that extends in the first direction, wherein each of the pixels (item 10) includes a photoelectric converter (Abstract, paragraph 10) that generates signal charge by photoelectric conversion, a region (Abstract , paragraph 10, item 44) into which the signal charge is input, a first transistor (item 34) that outputs a signal to the signal line (item 18) according to an amount of the signal charge input into the region (Abstract , paragraph 10, item 44), a capacity circuit (item FC2) that is coupled to a gate (item 34e) of the first transistor (item 34) and that includes a first capacitive element (item 41), the first capacitive element (items 41 plus a portion of 34e) including a first electrode (items 41w or a portion of 34e), a second electrode (items 41w or a portion of 34e) and an insulating layer between the first electrode (items 41w or portion of 34e) and the second electrode (items 41w or a portion of 34e), at least one of the first electrode (items 41w or portion of 34e)  and the second electrode (items 41w or portion of 34e) containing a conductive material, and the signal line (item 18) is located on an incident light side with respect to the first capacitive element (item 41), but does not specifically disclose at least one of the first electrode and the second electrode is metal.
(Figs. 1-16 and associated text and items) discloses that electrodes can be made of metal or polysilicon (paragraphs 39, 44) and discloses MIM and MIS capacitors (paragraphs 78, 112, 119, 135).
	It would have been obvious to modify the invention to include at least one of the first electrode and the second electrode being metal for the purpose of conductivity and capacitance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claims 17 and 18, SATO does not specifically disclose wherein the first capacitive element is a MIM capacitor.
	However, SATO (Figs. 1-16 and associated text and items) discloses that electrodes can be made of metal or polysilicon (paragraphs 39, 44) and discloses MIM and MIS capacitors (paragraphs 78, 112, 119, 135).
	It would have been obvious to modify the invention to include MIM capacitors for the purpose of conductivity and capacitance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claims 19 and 20, SATO (Figs. 1-16 and associated text and items) discloses wherein the first capacitive element (item 41) is located above the semiconductor substrate (item 2).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        April 7, 2021